IN THE UNITED STATES COURT OF APPEALS
                   FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                   Fifth Circuit

                                                                  FILED
                                                                November 4, 2008
                               No. 08-40207
                             Summary Calendar               Charles R. Fulbruge III
                                                                    Clerk

UNITED STATES OF AMERICA

                                           Plaintiff-Appellee

v.

OMAR GONZALEZ-FERNANDEZ, also known as Omar Fernandez-Gonzalez,
also known as Carlos Gonzalez-Hernandez, also known as Carlos Manuel
Gonzalez-Hernandez, also known as Omar Hernandez-Gonzalez

                                           Defendant-Appellant


                 Appeal from the United States District Court
                     for the Southern District of Texas
                        USDC No. 5:07-CR-1456-ALL


Before REAVLEY, DAVIS, and ELROD, Circuit Judges.
PER CURIAM:*
      Omar Gonzalez-Fernandez appeals the sentence imposed following his
guilty plea conviction for illegal reentry following a previous deportation. He
argues that the district court’s written judgment of sentence conflicts with its
oral pronouncement of sentence. The Government agrees.




      *
      Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion
should not be published and is not precedent except under the limited
circumstances set forth in 5TH CIR. R. 47.5.4.
                                 No. 08-40207

      At the sentencing hearing, the district court imposed a supervised release
term of two years. However, the written judgment reflects a three-year term of
supervised release. Because the written judgment in this case conflicts with the
oral pronouncement of judgment, the oral pronouncement controls. See United
States v. Martinez, 250 F.3d 941, 942 (5th Cir. 2001). Accordingly, the case is
remanded for the district court to amend its written judgment to conform to its
oral pronouncement of sentence. See id.
      REMANDED.




                                       2